October 16, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
  HORIZON UNITED GROUP INTERNATIONAL, LLC D/B/A HORIZON GROUP
                    INTERNATIONAL, Appellant

NO. 14-12-00606-CV                         V.

                    PEARLAND CAPITAL GROUP, LP, Appellee
                       ________________________________

       Today the Court heard appellee's motion to dismiss the appeal from the judgment
signed by the court below on June 19, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Horizon United Group International, LLC d/b/a Horizon Group International.


      We further order this decision certified below for observance.